DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on May 23, 2022, Applicant cancelled claims 1-23 and 25-63.
Currently, claims 24 and 64-68 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120/121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 12/864,357 and 15/012,764, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 67: wherein a controller of the cycler device is arranged “to receive data from the detector,” to determine the volume of liquid pumped through the first or second patient line, and to thereby determine whether the cassette is the first type of cassette or the second type of cassette

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
U.S. Patent 6,302,653 and 6,382,923 (page 32, lines 8-9)(page 56, lines 8-9)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, indicia (claim 24, line 6), a port or connection point (claim 65, lines 1-2), a detector (claim 65, line 3), and an optical sensor or a conductive sensor (claim 66, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 24, 65, 67, and 68 are objected to because of the following informalities:  
	In regards to claim 24, line 3, “fluid” should be changed to “a fluid”.
	In regards to claim 24, line 4, “a first” should be changed to “a first patient line”.
	In regards to claim 24, line 8, “a first type of cassette” should be changed to “a first type of the two types of fluid handling cassettes”.
	In regards to claim 24, lines 8-9, “a second type of cassette” should be changed to “a second type of the two types of fluid handling cassettes”.
	In regards to claim 24, line 12, “the type of cassette” should be changed to “a type of the fluid handling cassette”.
	In regards to claim 65, line 2, “connection point” should be changed to “a connection point”.
	In regards to claim 65, line 2, “the first or second patient line” should be changed to “the first patient line or the second patient line”.
	In regards to claim 65, line 3, “the arrival of liquid” should be changed to “arrival of a liquid”.
	In regards to claim 65, lines 3-4, “the first or second patient line” should be changed to “the first patient line or the second patient line”.
	In regards to claim 67, line 2, “the volume of liquid” should be changed to “a volume of the liquid”.
	In regards to claim 67, lines 2-3, “the first or second patient line” should be changed to “the first patient line or the second patient line”.
	In regards to claim 67, line 3, “the first type of cassette” should be changed to “the first type of the two types of fluid handling cassettes”.
	In regards to claim 67, line 4, “the second type of cassette” should be changed to “the second type of the two types of fluid handling cassettes”.
	In regards to claim 68, lines 2-3, “the first type of cassette” should be changed to “the first type of the two types of fluid handling cassettes”.
	In regards to claim 68, line 3, “the second type of cassette” should be changed to “the second type of the two types of fluid handling cassettes”.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 67, lines 1-4 recite: wherein a controller of the cycler device is arranged “to receive data from the detector,” to determine the volume of liquid pumped through the first or second patient line, and to thereby determine whether the cassette is the first type of cassette or the second type of cassette; however, such is new matter not described in the original Specification of the prior-filed applications, Application No. 12/864,357 and 15/012,764. Claim 68 is rejected by virtue of being dependent upon claim 67.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 65, line 3 recites “liquid”. Claim 65 depends upon claim 24. Claim 24, line 3 recites “fluid”. It is unclear whether the two terms refer to the same component or to different components. Claims 66-68 are rejected by virtue of being dependent upon claim 65.
	In regards to claim 67, line 2 recites “liquid”. Claim 67 depends upon claim 65, which depends upon claim 24. Claim 24, line 3 recites “fluid”. It is unclear whether the two terms refer to the same component or to different components. Claim 68 is rejected by virtue of being dependent upon claim 67.
	In regards to claim 68, lines 1-2 recite “a volume of dialysate solution”. Claim 68 depends upon claim 67. Claim 67, line 2 recites “the volume of liquid”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 68, line 2 recites “dialysate solution”. Claim 68 depends upon claim 67, which depends upon claim 65, which depends upon claim 24. Claim 24, line 3 recites “fluid”, and claim 65, line 3, and claim 67, line 2, recite “liquid”. It is unclear whether the three terms refer to the same component or to different components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 24 and 64-68 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kneip et al (US 2009/0009290).
	In regards to claim 24, Kneip et al teaches a fluid handling cassette (Figures 1A-6, cassette 50) for a peritoneal dialysis system comprising: 
a generally planar body (50) having at least one pump chamber (pump chambers 54a) formed as a depression in a first side of the body and a plurality of flow paths (flow paths 54b) for fluid
a first or a second patient line (paragraph [0031]: patient port 46 connects to a patient line) arranged for fluid communication between a peritoneal cavity of a patient and the at least one pump chamber 
indicia (RFID tag 210) on the fluid handling cassette arranged to interact with a peritoneal dialysis cycler device to cause the cycler device to determine which of two types of fluid handling cassettes is present in the cycler device, a first type of cassette having the first patient line (paragraph [0061]: a pediatric patient line), and a second type of cassette having the second patient line (paragraph [0061]: a standard adult patient line), the first patient line having a lower volume than the second patient line (paragraph [0061] states “a standard adult patient line or a pediatric patient line, which typically has a smaller inner diameter” is understood to mean that the pediatric patient line of a length would have a lower volume than the standard adult patient line of the same length due to having a smaller inner diameter)
wherein the indicia is arranged to cause the cycler device to adjust a pumping operation based on the type of cassette (paragraph [0053]: The cassette type can be used to select pumping… algorithms stored in instrument 12)
	In regards to claim 64, Kneip et al teaches wherein the first patient line has a smaller inner diameter than the second patient line (paragraph [0061]: a standard adult patient line or a pediatric patient line, which typically has a smaller inner diameter).  
	In regards to claim 65, Examiner notes that claim 65 is drawn to a fluid handling cassette intended to be used with the cycler device comprising a port or connection point to which a distal end of the first or second patient line can be connected and a detector to detect the arrival of liquid into the distal end of the first or second patient line; thus the cycler device comprising a port or connection point and a detector is not a positively recited structure of the claimed fluid handling cassette. Kneip et al teaches the claimed fluid handling cassette of claim 65, which has the ability to be used with a cycler device comprising a port or connection point and a detector, as claimed.
	In regards to claim 66, Examiner notes that claim 66 is drawn to a fluid handling cassette intended to be used with the detector comprising an optical sensor or a conductive sensor; thus the detector comprising an optical sensor or a conductive sensor is not a positively recited structure of the claimed fluid handling cassette. Kneip et al teaches the claimed fluid handling cassette of claim 66, which has the ability to be used with the detector comprising an optical sensor or a conductive sensor, as claimed.
	In regards to claim 67, Examiner notes that claim 67 is drawn to a fluid handling cassette intended to be used with a controller of the cycler device arranged to receive data from the detector, to determine the volume of liquid pumped through the first or second patient line, and to thereby determine whether the cassette is the first type of cassette or the second type of cassette; thus the controller and the detector of the cycler device are not positively recited structures of the claimed fluid handling cassette. Kneip et al teaches the claimed fluid handling cassette of claim 67, which has the ability to be used with a controller and the detector of the cycler device, as claimed.
	In regards to claim 68, Examiner notes that claim 68 is drawn to a fluid handling cassette intended to be used with the controller arranged to adjust a volume of dialysate solution pumped to or from the patient based on whether the cassette is the first type of cassette or the second type of cassette; thus the controller is not a positively recited structure of the claimed fluid handling cassette. Kneip et al teaches the claimed fluid handling cassette of claim 68, which has the ability to be used with the controller, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783